J. S69026/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.B., MINOR         :    IN THE SUPERIOR COURT OF
CHILD                                   :          PENNSYLVANIA
                                        :
APPEAL OF: K.B., MINOR CHILD            :
                                        :         No. 1617 EDA 2014
                        Appellant       :


                Appeal from the Order Entered, April 25, 2014,
             in the Court of Common Pleas of Philadelphia County
             Family Court Division at No. CP-51-DP-0086917-2004



IN THE INTEREST OF: Q.B., MINOR         :    IN THE SUPERIOR COURT OF
CHILD                                   :          PENNSYLVANIA
                                        :
APPEAL OF: Q.B., MINOR CHILD            :
                                        :         No. 1618 EDA 2014
                        Appellant       :


                Appeal from the Order Entered, April 25, 2014,
             in the Court of Common Pleas of Philadelphia County
             Family Court Division at No. CP-51-DP-0086923-2004


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND STABILE, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 03, 2014

        In this dependency matter, K.B. (born in 2000) and Q.B. (born in

2004), minor children (“the Children”), appeal the order of the Court of

Common Pleas of Philadelphia permitting them to remain in the custody of

K.B. (“Mother”).1 We affirm.


1
    By order dated June 17, 2014, these cases were consolidated sua sponte.
J. S69026/14


      The Philadelphia Department of Human Services (“DHS”) first became

involved in this matter when Q.B. was born by filing a petition with the

court. Following adjudicatory hearings on September 8, 2004, December 7,

2004, and April 8, 2005, the Honorable Charles J. Cunningham determined

the Children were not dependent. The parties agreed that the family would

receive services from Progressions and they were monitored by Clinical

Behavioral Health (“CBH”).    Mother and the Children continued to receive

services for the next ten years.

      On January 24, 2014, DHS received a General Protective Services

(“GPS”) Report alleging Mother’s inappropriate discipline and behavior

towards the Children. The report was substantiated on January 27, 2014;

and on April 5, 2014, DHS visited Mother’s home and subsequently reopened

the case.    A dependency petition was filed on April 10, 2014.            An

adjudicatory hearing was held on April 25, 2014 before the Honorable

Allan L. Tereshko.    At the conclusion of the hearing, Judge Tereshko

determined the Children were dependent but denied the child advocate’s

request that the Children be placed outside Mother’s home.        This appeal

followed.2



2
 In its Rule 1925(a) opinion, the trial court questions the timeliness of this
appeal. The subject order was entered on April 25, 2014. Thirty days from
the date of the trial court’s order was May 25, 2014, a Sunday. Monday,
May 26, 2014, was Memorial Day, a court holiday. The appeal was filed on
May 27, 2014, the day after Memorial Day. Therefore, the appeal is timely.
See 1 Pa.C.S.A. §1908.


                                    -2-
J. S69026/14


      The sole issue raised for our consideration is whether the trial court

erred by permitting the Children to remain in the custody of their Mother.

(Children’s brief at 4.)

      This court’s standard and scope of review from an order in a

dependency case are well settled.

            We must accept the facts as found by the trial court
            unless they are not supported by the record.
            Although bound by the facts, we are not bound by
            the trial court’s inferences, deductions, and
            conclusions therefrom; we must exercise our
            independent judgment in reviewing the court’s
            determination, as opposed to its findings of fact, and
            must order whatever right and justice dictate. We
            review for abuse of discretion. Our scope of review,
            accordingly, is of the broadest possible nature. It is
            this Court’s responsibility to ensure that the record
            represents a comprehensive inquiry and that the
            hearing judge has applied the appropriate legal
            principles to that record. Nevertheless, we accord
            great weight to the court’s fact-finding function
            because the court is in the best position to observe
            and rule on the credibility of the parties and
            witnesses.

A.N. v. A.N., 39 A.3d 326, 330 (Pa.Super. 2012).

      DHS contends the Children have waived their claim for review as their

brief fails to present any legal argument for their assertion that the trial

court erred in permitting them to remain in Mother’s custody.        We agree

with DHS, and we conclude that the Children have waived their claim for

failure to support their argument with citations to relevant legal authorities.

See Pa.R.A.P. 2119(a).




                                     -3-
J. S69026/14


      “The argument portion of an appellate brief must include a pertinent

discussion of the particular point raised along with discussion and citation of

pertinent authorities.”   In re Estate of Whitley, 50 A.3d 203, 209

(Pa.Super. 2012), quoting Estate of Lakatosh, 656 A.2d 1378, 1381

(Pa.Super. 1995). “This Court will not consider the merits of an argument

which fails to cite relevant case or statutory authority.” Id., quoting Iron

Age Corp. v. Dvorak, 880 A.2d 657, 665 (Pa. Super. 2005).           “Failure to

cite relevant legal authority constitutes waiver of the claim on appeal.” Id.;

see Pa.R.A.P. 2119(a).

      The Children’s argument section of their brief amounts to a series of

factual assertions void of citation to any case law with pertinent legal

discussion and analysis of those facts, relevant circumstances, and the

applicable legal standards. No legal argument has been presented; hence,

we are constrained to find their claim waived.




                                     -4-
J. S69026/14


     Order affirmed.3

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/3/2014



3
   Our appellate rules mandate our determination that the Children’s issue is
waived. However, in reviewing this matter, it is clear to this court that the
trial court carefully reviewed the evidence which revealed Mother has
provided an appropriate home for the Children; the Children appear safe in
the home, and their needs are being met; Mother has provided separate
beds for the Children, and the Children did not appear fearful of Mother.
(Trial court opinion, 6/27/14 at 5.) The court was also aware that the
current services the Children are receiving have not resulted in any
progress, and that the family needs a more high-intensive family-based
service. (Id.) The trial court noted it needed to assess and evaluate the
effect removal from Mother’s home will have on the Children. (Id.) The
trial court noted it needed to evaluate the Children’s psychology before
making any significant decisions in their lives, and ordered In-Home
Protective Services as well as three pop-up visits before the next court
listing. (Id. at 5-6.) As our supreme court stated in In Re R.J.T., 9 A.3d
1179 (Pa. 2010),

           [W]e are not in a position to make the close calls
           based on fact-specific determinations. Not only are
           our trial judges observing the parties during the
           hearing, but usually, as in this case, they have
           presided over several other hearings with the same
           parties and have a longitudinal understanding of the
           case and the best interests of the individual child
           involved. . . . Even if an appellate court would have
           made a different conclusion based on the cold
           record, we are not in a position to reweigh the
           evidence and the credibility determinations of the
           trial court.



                                    -5-
J. S69026/14




Id. at 1190.


               -6-